EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bomzer on 11 March 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 was replaced by the following:
--1. An aircraft system comprising: 
an air cycle machine (ACM) having:
a turbine; 
a compressor; 
a compressor shaft connected to the compressor and configured to receive rotational energy from a gearbox;

a load heat exchanger fluidly connected to the ACM downstream of the turbine; and
an exhaust port and aircraft system electronics, wherein the exhaust port and the aircraft system electronics are fluidly connected to the ACM downstream of the load heat exchanger.--

	In claim 2 line 1, “The ACM of claim 1,” was replaced by --The aircraft system of claim 1, wherein the ACM--
	In claim 3 line 1, “The ACM of claim 2,” was replaced by --The aircraft system of claim 2, wherein the ACM--
In claim 6 line 1, “further comprising: a gearbox” was deleted.
In claim 16 line 3, “rotational” was replaced by --a first rotational--
In claim 16 line 5, “rotational” was replaced by --a second rotational--
In claim 16 line 9, “rotational” was replaced by --the first rotational--
In claim 16 line 10, “rotational” was replaced by --the second rotational--
In claim 17 line 2, “rotational” was replaced by --the first rotational--
In claim 17 line 3, “rotational” was replaced by --the second rotational--
Claims 19-20 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

For claim 16, the closest prior art was Redford (US 20200141327).  Claim 16 limitations require the first rotation energy transferred from both a turbine and a gas turbine engine.  However Redford states that turbine section 108 is already a part of gas turbine engine ([0064] “turbine section 108 form part of the gas turbine engine portion”).  It would not be reasonable to assign 108 separately to be both “a turbine” and “gas turbine engine” to meet the claimed limitation.
Therefore claims 1 and 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KO-WEI LIN/Examiner, Art Unit 3762